Citation Nr: 0739219	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, as secondary to service-connected pancreatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD
	
L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1975 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
denied a claim for service connection for diabetes mellitus, 
type II, as secondary to service-connected pancreatitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that he has diabetes mellitus, type II, 
as the result of his service-connected pancreatitis.  See 
Claim, February 2003.  After a thorough review of the 
veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

An August 11, 2003 letter was sent to the veteran.  However, 
this letter was inadequate in that it did not meet the 
majority of the requirements, listed above.  In addition, the 
veteran was not given proper notice of the requirements for 
establishing service connection on a secondary basis, nor was 
the veteran provided with proper notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability.  Therefore, upon remand, 
the veteran should be given appropriate VCAA notice, 
according to the aforementioned requirements; notice of the 
requirements for establishing secondary service connection, 
according to 38 C.F.R. § 3.310; and notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if the claim is granted, including an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Given that it is necessary to remand this case for the above 
reasons, the RO/AMC should also take this opportunity to 
attempt to obtain any outstanding VA outpatient treatment 
records from the Ann Arbor, Michigan VA Medical Center (VAMC) 
not currently of record.

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with appropriate 
notice of VA's duties to notify and to 
assist, particularly in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, the 
veteran should be properly notified of 
how to substantiate a secondary service 
connection claim under 38 C.F.R. 
§ 3.310. 

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, to include the dates and 
location of all VA outpatient treatment 
for diabetes mellitus, type II.  The RO 
should also invite the veteran to submit 
any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  Associate any 
records received, including negative 
responses, with the claims file.
3.	Then, the RO/AMC should readjudicate the 
claim.  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case, 
which includes a discussion of the issue 
of secondary service connection, with 
citation to 38 C.F.R. § 3.310, as 
amended in September 2006 (which relates 
to secondary service connection based on 
aggravation).  After the veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

